Citation Nr: 1640776	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  16-11 306A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury, to include headaches.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, from April 1993 to July 1993, and from January 2005 to June 2006.  He is a veteran of the Global War on Terrorism and a recipient of the Combat Infantryman Badge and Bronze Star Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran has requested that his case be advanced on the docket due to financial hardship.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2016).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Veteran contends that he has residuals of a traumatic brain injury as a result of IED explosions in service.  The Board first notes that after the last adjudication of the claim by the RO, the Veteran submitted several personal lay statements and buddy statements.  In addition, relevant VA treatment notes were added to the file.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154, amended 38 U.S.C.A. § 7105 to provide that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  However, that provision only applies to evidence submitted by the Veteran.  Thus, the Veteran is presumed to have waived AOJ consideration of the statements he submitted, but as the VA treatment notes were added to the file by the RO, the automatic waiver provision does not apply to them.  Therefore, the appeal must be remanded to allow for AOJ consideration of these treatment notes.

In addition, the Board determines that the November 2014 VA opinion is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A review of the opinion suggests that, despite the examiner's assertions to the contrary, he did not thoroughly review the Veteran's claims file; specifically, the examiner discusses in detail only a May 2010 VA neurological visit, but VA treatment notes reflect extensive treatment for the Veteran's reported TBI symptoms.  These additional treatment notes provide more information regarding the Veteran's in-service injury and symptoms since that should have been considered.  Therefore, the Board finds that another VA opinion should be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claim.

2.  Then, a VA opinion should be obtained from a physician with sufficient expertise to determine the existence and etiology of any residuals of a TBI present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any residuals of a TBI present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service TBI described by the Veteran in his written statements and relevant treatment notes.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



